 



Exhibit 10.07
February 2007
MARTIN MARIETTA MATERIALS, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN

I.   PURPOSE       The purpose of the Martin Marietta Materials, Inc. Executive
Incentive Plan (the “Plan”) is to enhance profits and overall performance by
providing for its key management an additional inducement for achieving and
exceeding Martin Marietta Materials, Inc. (“MMM” or the “Corporation”)
performance objectives. Additionally, the Plan will allow a level of
compensation that is appropriate when compared with compensation levels of other
comparable organizations.   II.     STANDARD OF CONDUCT AND PERFORMANCE
EXPECTATION

  A.   It is expected that the business and individual goals and objectives
established for this Plan will be accomplished in accordance with the
Corporation’s policy on ethical conduct in business. It is a prerequisite before
any award can be considered that a participant will have acted in accordance
with the Martin Marietta Materials, Inc. Code of Ethics and Standards of Conduct
and fostered an atmosphere to encourage all employees acting under the
participant’s supervision to perform their duties in accordance with the highest
ethical standards. Ethical behavior is imperative. Thus, in achieving one’s
goals, the individual’s commitment and adherence to the Corporation’s ethical
standards will be considered paramount in determining awards under this Plan.  
  B.   Plan participants whose individual performance is determined to be less
than acceptable are not eligible to receive incentive awards.

III.   EFFECTIVE DATE       The Plan will become effective each year commencing
January 1.   IV.   BASIC PROGRAM ELIGIBILITY       Subject to the discretion of
the Chief Executive Officer of the Corporation, an employee will be eligible to
participate in the Plan for any Plan year in which the employee is classified no
later than July 1 of that year as one of the following:

President
Vice President
General Manager
Director
Others recommended by a Corporate Officer

    A Corporate Officer is any elected officer of the Corporation.

Page 1 of 5

 



--------------------------------------------------------------------------------



 



V.     BASIS FOR AWARDS       Awards will be paid based on the actual base
salary paid to each participant during each Plan year, and will be determined
based on the following criteria:

          A.   Responsibility   Target Incentive Award     Level   (% of Annual
Salary)
 
  Chief Financial Officer   80-100%
 
       
 
  Division Presidents   60%-80%
 
       
 
  Designated VPs of major functions reporting to the Corporation’s President
(Corporate Unit Head)   60%-80%
 
       
 
  Vice President/General Manager reporting to a Division President or Corporate
Unit Head   40%-50%
 
       
 
  Designated Directors/General Managers/Vice Presidents   30%-50%
 
       
 
  Other Directors/Managers   30%-35%

        The award percentages noted above may be adjusted up or down subject to
the discretion of the Chief Executive Officer of the Corporation.

  B.   Available Award         Total incentive awards will be based on a
combination of the performance of MMM, the Operating Unit (as defined below),
the Corporate Unit (as defined below) and the individual, depending on the
position occupied by the participant and other factors described below. An
“Operating Unit” is an operating unit(s) of the Corporation for which the
individual is responsible (for example, one or more segments, divisions,
regions, districts, etc.) as designated by the Chief Executive Officer. A
“Corporate Unit” is a non-operating unit(s) of the Corporation for which the
individual is responsible (for example, one or more of finance, legal,
marketing, purchasing, etc.) as designated by the Chief Executive Officer. The
portion of the total award determined by the performance of MMM, the Operating
Unit, the Corporate Unit and the individual is outlined below.

Page 2 of 5

 



--------------------------------------------------------------------------------



 



  1.   Operating Units         For Division Presidents, participants reporting
to Division Presidents, and participants whose work is primarily related to an
Operating Unit, the award will be based on the following:

                                      Operating Unit     Division     MMM    
Individual       Performance     Performance     Performance     Performance  
Divisions
                               
Line Management
    50 %     —       25 %     25 %
Staff
    37.5 %     —       25 %     37.5 %
 
                               
Areas, Districts & Regions
                               
Line Management
    50 %     12.5 %     12.5 %     25 %
Staff
    37.5 %     12.5 %     12.5 %     37.5 %

  2.   Corporate Units         For individuals reporting to the Chief Executive
Officer who are responsible for a Corporate Unit and are not in an Operating
Unit (“Corporate Unit head”), participants reporting to a Corporate Unit head,
and participants whose work is primarily related to the Corporation, the award
will be based on the following:

  •   Fifty percent (50%) of the award will be based on MMM performance, as
defined in Paragraph V.C.1 below.     •   Fifty percent (50%) of the award will
be based on individual performance, as defined in Paragraph V.C.2 above.

  3.   Combined Responsibilities         For individuals who have
responsibilities described in both Paragraphs V.B.1 and V.B.2 above, the award
will be based on the following:

  •   Sixty-five percent (65%) of the award will be based on the performance of
MMM and the Operating Unit(s) which that individual is responsible, as defined
in Paragraph V.C.1 below.     •   Thirty-five percent (35%) of the award will be
based on individual performance, as defined in Paragraph V.C.2 below.

Page 3 of 5

 



--------------------------------------------------------------------------------



 



  C.   Performance Criteria

  1.   MMM, Operating Units and Corporate Units         MMM, Operating Unit and
Corporate Unit performance will be measured by profit contribution, cash flow,
sales and production metrics and/or other appropriate financial performance,
return, safety and other factors reflecting the performance of the Corporation,
Operating Unit and Corporate Unit.         The Management Development and
Compensation Committee of the Board of Directors will determine the percentage
that was achieved by MMM and the Chief Executive Officer of the Corporation will
determine the percentage that was achieved by the Operating Units and the
Corporate Units, each based on an assessment of the factors listed above and on
a subjective evaluation of the overall contribution to the Corporation and will
apply that percentage to the portion of the total award that is available for
MMM, the Operating Unit(s) and/or the Corporate Unit(s) as outlined in
Paragraph V.B. above.     2.   Individual Performance         The portion of the
total award based on individual performance, if applicable, will be based on an
assessment of the actual achievement of the individual relative to quantitative,
measurable goals established for the Plan year, conduct in accordance with the
Corporation’s Code of Ethics and Standards of Conduct and a subjective
evaluation of the relative significance of one’s efforts in respect to its
bearing on the overall Corporation, Operating Unit(s) and/or Corporate Unit(s).
        The Chief Executive Officer will determine the percentage that was
achieved by the individual based on an assessment of the factors listed above
and on a subjective evaluation of the overall contribution of the individual,
and will apply that percentage to the portion of the total award that is
available for the individual, as outlined in Paragraph V.B. above.

  D.   Discretion of the Chief Executive Officer         Subject to approval by
the Management Development and Compensation Committee of the Board of Directors,
the Chief Executive Officer of the Corporation may modify the percentage of
available award for any or all of the MMM, Operating Unit, Corporate Unit and/or
individual awards, based on an assessment of organizational and/or individual
contribution. The participant’s individual performance may impact the percent of
available MMM, Operating Unit and/or Corporate Unit award. The performance of
MMM, the Operating Unit and/or Corporate Unit may impact the percent of
available individual award.     E.   Payment of Awards         Awards under the
Plan shall be payable in a lump sum, excluding the amounts, if any, credited on
an elective or non-elective basis to stock units pursuant to the Martin Marietta

Page 4 of 5

 



--------------------------------------------------------------------------------



 



      Materials, Inc. Incentive Stock Plan, as soon as practicable following the
close of the Plan year.     F.   Changes in Participation         An employee
must be a full-time employee of the Corporation on December 31 of the Plan Year
to be eligible to participate in the Plan. It is recognized that during a Plan
year, individual changes in the eligibility group may occur as participants
change jobs or terminate through death, retirement or other reasons. As these
circumstances occur, the Chief Executive Officer of the Corporation may, in his
discretion, give consideration to grant the award under the Plan and/or to
adjust the amount of incentive award paid.         Persons in the eligibility
group hired during a Plan year may be eligible for an award under the Plan in
that year at the discretion and approval of the Chief Executive Officer.

Page 5 of 5

 